DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 are31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “... the tube approximately halfway into a longitudinal length of a center section of the infusion device, ...” is failing to comply with the written description requirement.  Based on Fig. 1, it shows that the infusion device is equivalent to element 11 includes: a luer connector 12, a tube 16, and a foldable hub 18.  The Figs. 2-3 show that the hub 18 is receiving the tube 16 approximately halfway into a longitudinal length of a center section of the foldable hub 18 (but not infusion device, as required in the claims 24 & 31). 

In claim 23, the limitation: “the hub terminates at the first portion of the needle” of claim 23 is failing to comply with the written description requirement.  The Fig. 2 of the original specification shows that the hub 18 terminates at a bent mid-region 44 of the needle. It is noted that the first/proximal portion of the needle terminates at a halfway of the hub 18.

In claims 26-31, the limitation: “the hub terminates at the second portion of the needle” of claim 26 is failing to comply with the written description requirement.  The Fig. 2 of the original specification shows that the first end 40 of the hub 18 terminates at a bent mid-region 44 of the needle, (but not at the second/distal portion of the needle, as required in the claim 26).
For examining purpose, Examiner interprets that the first end 40 of the hub 18 terminates at a bent mid-region 44 of the needle.

In claim 38, the limitation: “wherein the second end includes a second insertion opening accommodating the first portion of the needle” of claim 38 is failing to comply with the written description requirement. The Fig. 2 of the original specification shows that: a second insertion opening is equivalent to element 40 accommodating the bent mid-region 44 of the needle (but not the first/distal portion of the needle, as required in the claim 38). 
For examining purpose, Examiner interprets that a second insertion opening accommodating a bent mid-region of the needle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 20-21, 23, 25-26, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasso (US 6,500,155).
Regarding claim 17, Sasso discloses a subcutaneous infusion device, in Figs. 1-4, comprising: 
a foldable hub 24 & 60 having a left wing 28 and a right wing 30, the hub 24 being configured to receive a tube 58 at a first end 26C, wherein a bottom surface 36 of each of the left wing 28 and right wing 30 is configured to be placed in contact with a user's skin; 
a support region 26F disposed at a second end 26D of the hub opposite the first end; and 
a needle 22 attached to the hub 24, wherein the needle 22 includes a first portion 22A and a second portion 22B, wherein the first portion 22A and second portion 22B are connected by a mid-region 22D of the needle 22, the mid-region 22D being bent at a predetermined radius of curvature, such that the mid-region surrounds the support region 26F.  
Regarding claim 20, wherein the second portion 22B of the needle 22 includes a sharp end 22F of the needle 22 extending outwardly from the mid-region of the needle so that the sharp end of the needle is disposed transverse to a longitudinal axis of the hub.  
Regarding claim 21, wherein the sharp end 22F is perpendicular to the longitudinal axis of the hub, and wherein the second portion 22B is straight.  
Regarding claim 23, wherein the hub (at 22C-22D) terminates at the first portion 22A of the needle, see Figs. 1 & 3.
Regarding claim 25, wherein the needle 22 extends through the second end 26D of the hub.  
Regarding claim 26, Sasso discloses a subcutaneous infusion device, comprising: 
a foldable hub 24 & 60 having a left wing 28 and a right wing 30, the hub 24 & 60 being configured to receive a tube 58 at a first end 22C; 
a support region 26F disposed at a second end 26D of the hub opposite the first end; and 
a needle 22 attached to the hub, wherein the needle 22 includes a first portion 22A and a second portion 22B, the second portion 22B including a sharp end 22F of the needle 22, wherein the first portion 22A and second portion 22B are connected by a mid-region 22D of the needle, the mid-region 22D being bent at a predetermined radius of curvature, such that the mid-region 22D surrounds the support region 26F; wherein the hub (at portion 26F) terminates at the mid- region 22D of the needle.  
Note: as best as understood (please see 112, 1st paragraph above), for examining purpose, Examiner interprets that the hub terminates at the mid-region of the needle. 
Regarding claim 28, wherein the second portion 22B of the needle includes a sharp end 22F of the needle extending outwardly from the mid-region 22D of the needle so that the sharp end of the needle is disposed transverse to a longitudinal axis of the hub.  
Regarding claim 29, wherein the sharp end 22F is perpendicular to the longitudinal axis of the hub (Note: the longitudinal axis of the hub is same with the longitudinal axis of the tube 58, in Fig. 3), and wherein the second portion 22B is straight.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 22, 27 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sasso (US 6,500,155) in view of Kashmirian et al. (US 2010/0010451).
Regarding claims 18 & 27, Sasso discloses that wherein the mid-region 22D of the needle 22 is bent at an angle of 90 degrees. Sasso fails to disclose that the support region buttresses against the bent mid-region of the needle.  
Kashmirian discloses a foldable hub 12 (Figs. 1 & 13), a support region buttresses against the bent mid-region of the needle, see marked-up figures below.  
     		 
	
    PNG
    media_image1.png
    338
    304
    media_image1.png
    Greyscale
                  
    PNG
    media_image2.png
    429
    298
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the support region of the device of Sasso with including a buttress of the support region being against the bent mid-region of the needle, as taught by Kashmirian, in order to provide a support for the bent mid-region of the needle for more securing during insertion into a patient. 


    PNG
    media_image3.png
    305
    464
    media_image3.png
    Greyscale


Regarding claims 22, 30, Sasso discloses all the claimed subject matter as required except for the bottom surface of each of the left wing and right wing includes a rib configured to be placed in contact with the user's skin to prevent unwanted movement of the hub during use.  
Kashmirian disclose a hub 12 (Figs. 5-6) or 112 (Fig. 14); wherein a bottom surface of each of left and right wings includes a rib 18 (Figs. 5-6), or 118 (Fig. 14) configured to be placed in contact with the user's skin to prevent unwanted movement of the hub during use.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the foldable hub device of Sasso with including a rib being placed at a bottom surface of the left and right wings, as taught by Kashmirian, in order to contact with the user's skin to prevent slip or to prevent unwanted movement of the hub during use.  

Claims 24, 31-32, 34-35, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sasso (US 6,500,155) in view of Hiraoka et al. (US 2009/0163875).
Regarding claims 24 & 31, as best as understood, Sasso discloses all the claimed subject matter.  Sasso discloses that wherein the center section 26 includes the hub 60 and the support region 26F.  As seen in Fig. 3, the hub is receiving the tube more than halfway of a longitudinal length of a center section 26 of the hub.  Meanwhile, the claimed invention requires that the hub is configured to receive the tube approximately halfway into a longitudinal length of a center section of the foldable hub. In other words, a portion of the tube 58 being inserted into the center section of the foldable hub should be shorter than it shown in the Fig. 3.  A person skilled in the art would recognize that if the tube 58 in Sasso inserted in the into the hub more than halfway or about halfway of the longitudinal length of the center section would bring the same result of being connecting in between the hub, needle and the tube.
Similarly, Hiraoka discloses a needle hub 3 is configured to receive a tube 33 (Fig. 2); a needle 2; wherein the hub 3 is configured to receive the tube 33 approximately halfway into a longitudinal length of a center section of the foldable hub.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the foldable hub device of Sasso with the hub is configured to receive the tube approximately halfway into a longitudinal length of a center section of the foldable hub, since the equivalent of the tube being inserted more than halfway of the center section or approximate halfway of the center section for their use in the foldable hub art and the selection of any of these known equivalents to connect in between the tube and the hub would be within the level of ordinary skill in the art. 
Regarding claim 32, Sasso discloses a subcutaneous infusion device, comprising: 
a center section including: a foldable hub 24 & 60 having a left wing 28 and a right wing 30, and a support region 26F disposed at a second end 26D of the hub opposite a first end 22C/26C of the hub; 
a tube 58 inserted into a first end of the hub into a longitudinal length of the center section; 
a needle 22 attached to the hub, wherein the needle 22 includes a first portion 22A and a second portion 22B, wherein the first portion 22A and second portion 22B are connected by a mid-region 22D of the needle 22, the mid-region 22D being bent at a predetermined radius of curvature, such that the mid-region surrounds the support region 26F.  
As seen in Fig. 3, the hub is receiving the tube more than halfway of a longitudinal length of a center section 26 of the hub.  Meanwhile, the claimed invention requires that the hub is configured to receive the tube approximately halfway into a longitudinal length of a center section of the foldable hub. In other words, a portion of the tube 58 being inserted into the center section of the foldable hub should be shorter than it shown in the Fig. 3.  A person skilled in the art would recognize that if the tube 58 in Sasso inserted in the into the hub more than halfway or about halfway of the longitudinal length of the center section would bring the same result of being connecting in between the hub, needle and the tube.
Similarly, Hiraoka discloses a needle hub 3 is configured to receive a tube 33 (Fig. 2); a needle 2; wherein the hub 3 is configured to receive the tube 33 approximately halfway into a longitudinal length of a center section of the foldable hub.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the foldable hub device of Sasso with the hub is configured to receive the tube approximately halfway into a longitudinal length of a center section of the foldable hub, since the equivalent of the tube being inserted more than halfway of the center section or approximate halfway of the center section for their use in the foldable hub art and the selection of any of these known equivalents to connect in between the tube and the hub would be within the level of ordinary skill in the art. 
Regarding claim 34, wherein the second portion 22B of the needle includes a sharp end 22F of the needle extending outwardly from the mid-region 22D of the needle so that the sharp end of the needle is disposed transverse to a longitudinal axis of the hub (Note: the longitudinal axis of the hub is same with the longitudinal axis of the tube 58, in Fig. 3).  
Regarding claim 35, wherein the sharp end 22F is perpendicular to the longitudinal axis of the hub, and wherein the second portion 22B is straight.  
Regarding claim 37, Sasso in view of Hiraoka discloses all the claimed subject matter as required.  Sasso shows in Fig. 3 that the first portion 22A of the needle 22 have a length being extended more than half a length of the center section 26.  The first portion 22A extends beyond the first end 22C of the hub.  A person skilled in the art would recognize that if the first portion 22A of the needle in Sasso can be terminated at the half length of the center section 26 of the hub would bring the same result of being connecting in between the hub, needle and the tube.
Similarly, Hiraoka discloses a needle hub 3 is configured to receive a tube 33 (Fig. 2); a needle 2; wherein the hub 3 is configured to receive the first/proximal portion of the needle approximately halfway into a longitudinal length of a center section of the foldable hub 3.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the foldable hub device of Sasso with the first/proximal portion of the needle being inserted more than halfway of the center section or approximate halfway of the center section of the hub for their use in the foldable hub art and the selection of any of these known equivalents to connect in between the needle, the tube and the hub would be within the level of ordinary skill in the art. 
Regarding claim 38, Sasso shows in Fig. 3 that wherein the first end 22C includes a first insertion opening, accommodating the tube 58, and wherein the second end 26D/26E includes a second insertion opening accommodating a bent mid-region 22D of the needle.
Note: the claim 38 involves 112 issue, as mentioned above, Examiner interprets that a second insertion opening accommodating a bent mid-region of the needle.

Claims 33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sasso (US 6,500,155) in view of Hiraoka et al. (US 2009/0163875) and further in view of Kashmirian et al. (US 2010/0010451).
Regarding claim 33, Sasso in view of Hiraoka discloses all the claimed subject matter as required.  Sasso discloses that wherein the mid-region 22D of the needle 22 is bent at an angle of 90 degree. Sasso fails to disclose that the support region buttresses against the bent mid-region of the needle.  
Kashmirian discloses a foldable hub 12 (Figs. 1 & 13), a support region buttresses against the bent mid-region of the needle, see marked-up figures below.  
     		 
	
    PNG
    media_image1.png
    338
    304
    media_image1.png
    Greyscale
                  
    PNG
    media_image2.png
    429
    298
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the support region of the device of Sasso with including a buttress of the support region being against the bent mid-region of the needle, as taught by Kashmirian, in order to provide a support for the bent mid-region of the needle for more securing during insertion into a patient. 

    PNG
    media_image3.png
    305
    464
    media_image3.png
    Greyscale

Regarding claim 36, Sasso in view of Hiraoka discloses all the claimed subject matter as required except for the bottom surface of each of the left wing and right wing includes a rib configured to be placed in contact with the user's skin to prevent unwanted movement of the hub during use.  
Kashmirian disclose a hub 12 (Figs. 5-6) or 112 (Fig. 14); wherein a bottom surface of each of left and right wings includes a rib 18 (Figs. 5-6), or 118 (Fig. 14) configured to be placed in contact with the user's skin to prevent unwanted movement of the hub during use.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the foldable hub device of Sasso in view of Hiraoka with including a rib being placed at a bottom surface of the left and right wings, as taught by Kashmirian, in order to contact with the user's skin to prevent slip or to prevent unwanted movement of the hub during use.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783